DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4 and 13 are objected to because of the following informalities:  
	Claim 4 at line 2 needs to change “hang” so that it is not bolded so that all the words in the claim appear consistent.  Appropriate correction is required.
	Claim 13 at line 3 needs to change “the user” to “a user” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Summary of Response
3.	The 03/09/2022 response includes: (a) a terminal disclaimer with respect to U.S. Patent No. 11,079,838 B2; (b) claim 9-14 are new; (c) claim 1 is currently amended; (d) claims 2-8 are original; and (e) the grounds for rejection set forth in the 03/09/2022 office action are traversed.  Claims 1-14 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments filed 08/09/2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art reference U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. that is combined to previously-cited prior art to reject claims 1-14.  Applicant’s filing of a terminal disclaimer with respect to U.S. Patent No. 11,079,838 B2 renders moot the previously stated grounds of rejection for double patenting.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. (“Bernert”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Ishii discloses a head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”), comprising: 
an optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) includes a display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn);
a headband (FIGs. 1, 5, 7 depict an oval shaped head band) having a front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) and an adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head), wherein the front portion of the headband (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) having a connection to the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband) at a center location (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is proximate to a portion of the optics block that faces a user’s eyes when worn), and
a pad (FIGs. 1-2 – the component above the portion of the headband that is
connected to the optics block) disposed inside of the front portion of the headband (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband), the pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband) provides for at least partial support of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) when the head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”) is worn by a user (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn).
Ishii does not expressly disclose a band adjustment unit located
opposite the optics block; the connection is adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband, wherein the headband extends along a downward angle from the front portion that is position substantially above the optics block and toward the adjustable portion.

    PNG
    media_image4.png
    462
    563
    media_image4.png
    Greyscale

	Bernert discloses a band adjustment unit(14)(Fig. 1; ¶0049) located opposite the optics block(100)(Fig. 1; ¶0052); wherein the headband extends along a downward angle from the front portion(front portion of 12)(Fig. 1; ¶0049) and toward the adjustable portion(rear portion of 12)(Fig. 1; ¶0049).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii with Bernert to provide a head mounted display that can be adjusted to the individual’s head size (¶0049) and a head band that is more comfortable to wear.
Ishii and Bernert teach a band adjustment unit located opposite the optics
block (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band; Description, especially – “FIG. 1…television monitor”; Bernert: Fig. 1: 14, 100; ¶¶0049, 0052); wherein the headband extends along a downward angle from the front portion that is position substantially above the optics block and toward the adjustable portion (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band having a flexible rear portion that adjusts to the shape of a user’s head; Description, especially – “FIG. 1…television monitor”; Bernert: Fig. 1: 14, 100; ¶¶0049, 0052).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Choi discloses the connection(111, 112, 113, 160, 210)(FIG. 1; p 9, ¶2; p 14, ¶4 – p 15, ¶1) is adjustable to provide for an adjustment gap that slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) out to extend away from the headband(110)(FIG. 1; p 9, ¶1) and slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) in to contract toward the headband(110)(FIG. 1; p 9, ¶1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii and Bernert with Choi to provide a head mounted display having the ability to position the optics block at a user’s preferred position.

	As to claim 4, Ishii, Bernert and Choi teach the head mounted display of claim 1, as applied above.
Ishii further discloses wherein the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) is configured to hang below the front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion, and FIG. 5 especially shows the optics block hanging below the front portion) of the headband (FIGs. 1, 5, 7 depict an oval shaped head band).

As to claim 5, Ishii, Bernert and Choi teach the head mounted display of claim 1, as applied above.
	Ishii, Bernert and Choi teach wherein the adjustable portion of the headband is curved (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band having an adjustable rear portion; Bernert: Fig. 1: 12, 14; ¶0049) and includes a padded inner surface (Ishii: FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is curved horizontally inward toward a user’s head and also curved vertically on the edges; Bernert: Fig. 1: 12, 14 and pad surrounding 14; ¶0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert and Choi with Bernert’s further teachings to provide a head mounted display having a head band that is more comfortable to wear.
7.	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. (“Bernert”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) as applied to claim 1 above, in view of U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”).
As to claim 2, Ishii, Bernert and Choi teach the head mounted display of claim 1, as applied above.
Ishii, Bernert and Choi do not expressly disclose wherein the band adjustment unit includes a rotary wheel that turns to contract a size or expend the size of the headband.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Bassett discloses wherein the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) includes a rotary wheel(32)(FIGs. 1, 2A; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 90; Abstract; col 3, ln 20-22) that turns to contract a size or expend the size of the headband(20)(FIGs 1, 2A: 20; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert and Choi with Bassett to provide a head mounted display having a convenient way for adjusting the circumference of the headband.

As to claim 3, Ishii, Bernert, Choi and Bassett teach the head mounted display of claim 2, as applied above.
Bassett further discloses wherein to contract the size of the headband(20) a portion of the headband(20) moves into the band adjustment unit(25, 32) and to expand the size of the headband(20) another portion of the headband(20) moves out of the band adjustment unit(25, 32)(FIGS. 1, 2A; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
The motivation to combine the additional teachings of Bassett is for the same reason set forth above for claim 2.

As to claim 6, Ishii, Bernert and Choi teach the head mounted display of claim 1, as applied above.
Ishii, Bernert and Choi do not expressly disclose wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a curved inner surface to be disposed proximate to a lower rear portion of the head of the user.
Bassett discloses wherein the adjustable portion of the headband (rear portion of headband)(FIG. 1; col 4, ln 4; see also the below shown FIGs. 2A, 2B) is disposed in the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21), the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21) having a curved inner surface(25)(FIG. 1, 2A; col 4, ln 5) to be disposed proximate to a lower rear portion of the head of the user (FIGs. 1, 2A; col 4, ln 15-21).
The motivation to combine Bassett is set forth above for claim 2.

As to claim 7, Ishii, Bernert and Choi teach the head mounted display of claim 1, as applied above.
Ishii, Bernert and Choi do not expressly disclose wherein the band adjustment unit includes one or more of a wheel adjuster, or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
Bassett discloses wherein the band adjustment unit(25, 32)(FIG. 2, reference number 32; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21) includes one or more of a wheel adjuster(32)(FIG. 2, reference number 32; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21), or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
The motivation to combine Bassett is set forth above for claim 2.
8.	Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. (“Bernert”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) in view of U.S. Patent Publication No. 2013/0127980 A1 to Haddick et al. (“Haddick”).
	As to claim 8, Ishii modified by Bernert and Choi teaches the head mounted display of claim 1, as applied above.
	Ishii, Bernert and Choi teach wherein a forward-facing region of the optics block (Ishii: Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband, and FIG. 1 especially depicts a forward-facing region of the optics block; Choi: FIG. 1: 200; p 8, ¶4; p 14, ¶4 – p 15, ¶1).
	The motivation to combine the additional teachings of Choi is for the same reason set forth above for claim 1.
Ishii, Bernert and Choi does not expressly disclose wherein a forward-facing region of the optics block includes one or more outward facing cameras.
Haddick discloses wherein a forward-facing region of the optics block includes one or more outward facing cameras (FIG. 21; ¶¶0323, 460, 0596).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert and Choi with Haddick to provide a head mounted display that is able to display stereo augmented reality images (¶¶0323, 0596).
	
As to claim 9, Ishii discloses a head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”), comprising:
	an optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) includes a display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn);
	a headband (FIGs. 1, 5, 7 depict an oval shaped head band) having a front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) and an adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head), wherein the front portion of the headband (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) having a connection to a top part of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband); a pad (FIGs. 1-2 – the component above the portion of the headband that is
connected to the optics block) disposed inside of the front portion of the headband (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband); wherein the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband) is configured to hang down from the connection of the top part of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband).
Ishii does not expressly disclose a band adjustment unit located
opposite the optics block; the connection is adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband, wherein the headband extends along a downward angle from the front portion that is positioned substantially above the optics block and toward the adjustable portion; and a forward-facing region of the optics block includes one or more outward facing cameras.
	Bernert discloses a band adjustment unit(14)(Fig. 1; ¶0049) located opposite the optics block(100)(Fig. 1; ¶0052); wherein the headband extends along a downward angle from the front portion(front portion of 12)(Fig. 1; ¶0049) and toward the adjustable portion(rear portion of 12)(Fig. 1; ¶0049).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii with Bernert to provide a head mounted display that can be adjusted to the individual’s head size (¶0049) and a head band that is more comfortable to wear.
Ishii and Bernert teach a band adjustment unit located opposite the optics
block (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band; Description, especially – “FIG. 1…television monitor”; Bernert: Fig. 1: 14, 100; ¶¶0049, 0052); wherein the headband extends along a downward angle from the front portion that is positioned substantially above the optics block and toward the adjustable portion (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band having a flexible rear portion that adjusts to the shape of a user’s head; Description, especially – “FIG. 1…television monitor”; Bernert: Fig. 1: 14, 100; ¶¶0049, 0052).
Choi discloses the connection(111, 112, 113, 160, 210)(FIG. 1; p 9, ¶2; p 14, ¶4 – p 15, ¶1) is adjustable to provide for an adjustment gap that slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) out to extend away from the headband(110)(FIG. 1; p 9, ¶1) and slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) in to contract toward the headband(110)(FIG. 1; p 9, ¶1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii and Bernert with Choi to provide a head mounted display having the ability to position the optics block at a user’s preferred position.
Haddick discloses and a forward-facing region of the optics block includes one or more outward facing cameras (FIG. 21; ¶¶0323, 460, 0596).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert and Choi with Haddick to provide a head mounted display that is able to display stereo augmented reality images (¶¶0323, 0596).

	As to claim 12, Ishii, Bernert, Choi and Haddick teach the head mounted display of claim 9, as applied above.
	Ishii, Bernert, Choi and Haddick further teach wherein the adjustable portion of the headband is curved (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band having an adjustable rear portion; Bernert: Fig. 1: 12, 14; ¶0049) and includes a padded inner surface (Ishii: FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is curved horizontally inward toward a user’s head and also curved vertically on the edges; Bernert: Fig. 1: 12, 14 and pad surrounding 14; ¶0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert, Choi and Haddick with Bernert’s further teachings to provide a head mounted display having a head band that is more comfortable to wear.
9.	Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. (“Bernert”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) in view of U.S. Patent Publication No. 2013/0127980 A1 to Haddick et al. (“Haddick”) as applied to claim 9 above, in view of U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”).
	As to claim 10, Ishii, Bernert, Choi and Haddick teach the head mounted display of claim 9, as applied above.
	Ishii, Bernert, Choi and Haddick do not expressly disclose wherein the band adjustment unit includes a rotary wheel that turns to contract a size or expand the size of the headband.
Bassett discloses wherein the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) includes a rotary wheel(32)(FIGs. 1, 2A; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 90; Abstract; col 3, ln 20-22) that turns to contract a size or expend the size of the headband(20)(FIGs 1, 2A: 20; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii, Bernert, Choi and Haddick with Bassett to provide a head mounted display having a convenient way for adjusting the circumference of the headband.

	As to claim 11, Ishii, Bernert, Choi, Haddick and Bassett teach the head mounted display of claim 10, as applied above.
Bassett further discloses wherein to contract the size of the headband(20) a portion of the headband(20) moves into the band adjustment unit(25, 32) and to expand the size of the headband(20) another portion of the headband(20) moves out of the band adjustment unit(25, 32)(FIGS. 1, 2A; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
The motivation to combine the additional teachings of Bassett is for the same reason set forth above for claim 10.

	As to claim 13, Ishii, Bernert, Choi and Haddick teach the head mounted display of claim 9, as applied above.
	Ishii, Bernert, Choi and Haddick do not expressly disclose wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a curved inner surface to be disposed proximate to a lower rear portion of a head of the user.
Bassett discloses wherein the adjustable portion of the headband (rear portion of headband)(FIG. 1; col 4, ln 4; see also the below shown FIGs. 2A, 2B) is disposed in the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21), the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21) having a curved inner surface(25)(FIG. 1, 2A; col 4, ln 5) to be disposed proximate to a lower rear portion of the head of the user (FIGs. 1, 2A; col 4, ln 15-21).
The motivation to combine Bassett is set forth above for claim 10.

	As to claim 14, Ishii, Bernert, Choi and Haddick teach the head mounted display of claim 9, as applied above.
	Ishii, Bernert, Choi and Haddick do not expressly disclose wherein the band adjustment unit includes one or more of a wheel adjuster, or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
Bassett discloses wherein the band adjustment unit(25, 32)(FIG. 2, reference number 32; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21) includes one or more of a wheel adjuster(32)(FIG. 2, reference number 32; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21), or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
The motivation to combine Bassett is set forth above for claim 10.
Other Relevant Prior Art
10.	Other relevant prior art includes:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(i)  	U.S. Patent No. 5,583,795 A to Smyth discloses a head mounted display (FIG. 4: 25; col 7, ln 18-21) including an optics block(25)(FIG. 4: 25; col 7, ln 18-21).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
           
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


(ii)	U.S. Patent Publication No. 2001/0047693 A1 to Saito (See e.g., FIG. 1), which discloses a headband connected to an optics block via a curved connecting portion.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692